DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites subject matter (septum seal includes a peripheral seal) already present in claim 2, from which claim 10 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-11 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0255218 (Franer) in view of U.S. Patent Application Publication No. 2004/0204682 (Smith).
Regarding claim 2, Franer discloses a seal assembly (120) for use with a surgical instrument, the seal assembly comprising: a return spring (70) including a collar portion (76) and a plurality of spokes (72), the plurality of spokes extending radially outward from the collar portion (see Fig. 4 and paragraph [0016]); and a septum seal (80) engaged with the return spring, the septum seal including an orifice (81) and a peripheral seal (86) extending proximally of and in contact with a proximal edge of the collar portion of the return spring (see Fig. 4), the orifice configured to provide a seal about a portion of an instrument inserted therethrough (see paragraph [0017], e.g.).
Franer is silent on whether the plurality of spokes of the return spring is configured to bias the septum seal.  However, Smith discloses a seal assembly including a septum seal (30) and a return spring (110/106), wherein the return spring includes a plurality of spokes (106) extending radially outward from a collar portion (110) (see Figs. 1 and 2 and paragraphs [0044] and [0048]), wherein the plurality of spokes is configured to bias the seal assembly (see paragraph [0044]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the spokes of Franer to be configured to bias the septum seal as suggested by Smith in order to allow the septum seal to be biased to a centered 
Regarding claim 3, Franer discloses further including a first seal support (60) having an engagement surface (top of anchor 60), the engagement surface contacting a portion of the septum seal and including a plurality of apertures extending therethrough (see paragraph [0015] and Figs. 2-5; top of anchor 60 engages a lateral portion of septum seal 80 and includes holes for receiving posts of retainer 100).
Regarding claim 4, Franer discloses wherein the septum seal includes a surface having a plurality of apertures (87) (see Fig. 4 and paragraph [0017]).
Regarding claim 5, Franer discloses further including a second seal support (100) having a plurality of fingers (posts, see paragraph [0015] and Fig. 2), each finger of the plurality of fingers extending through a corresponding aperture of the plurality of apertures of the septum seal (see paragraph [0015] and Fig. 2).
Regarding claim 6, Franer discloses wherein at least a portion of the return spring is sandwiched between the first seal support and the second seal support (see Fig. 2 and paragraph [0015]).
Regarding claim 7, Franer discloses wherein the return spring (70) is disposed at least partially within a housing (34/110), and wherein the housing is configured to limit angulation of the septum seal with respect to the housing (internal walls of the housing abut the bellows 90 and limit how much bellows 70 can angulate relative to a central longitudinal axis of trocar 10).
claim 8, Franer discloses wherein the septum seal includes an annular wall (85).
Regarding claim 9, Franer discloses wherein the annular wall (85) extends from a planar surface (extends from a planar surface of flange 86, see Fig. 4, e.g.).
Regarding claim 10, Franer discloses wherein the septum seal (80) includes a peripheral seal (86).
Regarding claim 11, Franer discloses wherein the septum seal (80) includes an annular wall (85) and the peripheral seal (86) extends radially outward from an upper portion of the annular wall (see Fig. 4).
Regarding claim 15, Franer discloses a cannula assembly (10) comprising: a cannula housing (34); and a seal assembly (120) engaged with the cannula housing (see paragraph [0114] and Figs. 1 and 2), and including: a return member (70) including a plurality of spokes (72); and a seal (80) positioned at least partially within the return member (see Figs. 2 and 4), the seal including an orifice (81) configured to provide a seal about a portion of an instrument inserted therethrough (see paragraph [0017]).
Franer is silent on whether the plurality of spokes of the return member is configured to bias the seal toward a radial center of the cannula housing.  However, Smith discloses a cannula assembly including a cannula housing (24), a seal (30), and a return member (110/106), wherein the return member includes a plurality of spokes (106), wherein the plurality of spokes is configured to bias the seal toward a radial center (longitudinal axis A) of the cannula housing (see paragraph [0044]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the spokes of Franer to be configured to bias the seal as 
Regarding claim 16, Franer discloses wherein the seal assembly further includes a first seal support (50/60) including an engagement surface (top of anchor 60), the engagement surface contacting a portion of the seal and including a plurality of apertures extending therethrough (see paragraph [0015] and Figs. 2-5; top of anchor 60 engages a lateral portion of septum seal 80 and includes holes for receiving posts of retainer 100).
Regarding claim 17, Franer discloses wherein the seal includes a surface having a plurality of apertures (87) (see Fig. 4 and paragraph [0017]).
Regarding claim 18, Franer discloses wherein the seal assembly further includes a second seal support (100) including a plurality of fingers (posts, see paragraph [0015] and Fig. 2), each finger of the plurality of fingers extending through a corresponding aperture of the plurality of apertures of the seal (see paragraph [0015] and Fig. 2).
Regarding claim 19, Franer discloses wherein return member (70) is received at least partially within an annular channel of the first seal support (received within interior annular channel of ring 50, see Figs. 1 and 2).
Regarding claim 20, Franer discloses wherein return member (70) includes a collar portion (76) which contacts a wall (85) of the seal (see Figs. 4 and 5). 

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franer in view of Smith, and further in view of U.S. Patent Application Publication No. 2010/0228090 (Weisenburgh).
Regarding claims 12-14, Franer in view of Smith fails to suggest wherein the return spring further includes a plurality of spaced apart protrusions that extend radially inward from the collar portion, each protrusion of the plurality of protrusions cooperating with a corresponding finger of the plurality of fingers of the second seal support for controlling rotational movement between the return spring and the septum seal.  However, Weisenburgh discloses a body cavity access device (10) including two adjacent, connected components (12/24”), wherein the components are connected via fingers (46a/46b/46c) configured to engage a protrusion (72), the protrusion cooperates with the fingers for controlling rotational movement between the two components (see paragraphs [0070] and [0071]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the return spring of Franer in view of Smith to use a projection as the engagement mechanism for the fingers as suggested by Weisenburgh in order to facilitate alignment of the components of the assembly by providing a stop mechanism (see paragraph [0071]), and because such a modification merely involves substituting one known finger engagement mechanism from a known seal assembly for another known finger engagement mechanism from another known seal assembly without any unpredictable results. Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to provide multiple, corresponding protrusions for each finger in order to provide additional rotation-limiting capability, and because it has In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-18 of U.S. Patent No. 10,558,662 (Holsten). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Regarding claim 2 of the present application, claim 1 of Holsten claims a seal assembly for use with a surgical instrument, the seal assembly comprising: a a return spring positioned at least partially within the housing and including a collar portion and a plurality of spokes, the plurality of spokes extending radially outward from the collar portion; and a septum seal positioned at least partially within the return spring, the septum seal including an orifice, a surface including a plurality of apertures, a wall extending from the surface, and a peripheral seal extending from the wall and extending proximally of and in contact with a proximal edge of the collar portion of the return spring, the orifice configured to provide a seal about a portion of an instrument inserted therethrough, wherein the plurality of spokes of the return spring are configured to bias the septum seal toward a radial center of the housing (bold shows language corresponding to claim 2 of the present application).
Claims 3, 5, 6, 8, 9, 12, 13, and 14 of the present application correspond to claims 2-4, 7, 8, 12, 13, and 5 of Holsten, respectively.  
Claim 4 of the present application recites language from claim 1 of Holsten (septum seal includes “a surface including a plurality of apertures”).
Claim 7 of the present application recites language from claim 1 of Holsten (“a return spring positioned at least partially within the housing”) and claim 6 of Holsten (“wherein the housing is configured to limit angulation of the septum seal with respect to the housing”).  
Claim 10 of the present application recites language from claim 1 of Holsten (“the septum seal including….a peripheral seal”).  
Regarding claim 15 of the present application, claim 14 of Holsten claims a cannula assembly comprising: a cannula housing;  an elongated portion extending ; and a seal assembly disposed at least partially within the cannula housing, the seal assembly including: a return spring including a collar portion and a plurality of spokes, the plurality of spokes extending radially outward from the collar portion; and a septum seal positioned at least partially within the return spring, the septum seal including an orifice, a surface including a plurality of apertures, a wall extending from the surface, and a peripheral seal extending from the wall and extending proximally of and in contact with a proximal edge of the collar portion of the return spring, the orifice configured to provide a seal about a portion of an instrument inserted therethrough, wherein the plurality of spokes of the return spring are configured to bias the septum seal toward a radial center of the cannula housing (bold shows language corresponding to claim 15 of the present application).
Claims 16 and 18-20 of the present application correspond to claims 15-18 of Holsten, respectively.  
Claim 17 of the present applications includes language from claim 14 of Holsten (“a surface including a plurality of apertures”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773